Title: Treasury Department Circular to the Supervisors of the Revenue, 25 June 1791
From: Treasury Department,Hamilton, Alexander
To: Supervisors of the Revenue



Treasury DepartmentJune 25 1791
Sir,

It appears proper that a notification to the distillers and importers of distilled spirits be published in the Gazettes, containing information of the Office of inspection in which they are (in the three first days of July) to make entry of the spirits by them respectively distilled or imported, which shall be on hand on the 1st day of July next.
I am, sir,   Your Most Obedt Servant
Alexander Hamilton

